case 4:20-c.01854 ONY TED Elpsop. 06! AS ete? Ever
SOUTHERN OlsTeicT OF TEKAS
HoustTeaA) DIYVIS/0)

SKYCEee THOMAS KICE

 

 

 

. Petitioner &S
pe
Vs. S A clon
<0 Gov zpler J Shere FEOF ag southern Dstt o Taxa
Hares Count? espardkeat |
— APR 15 2020

MEMORANDUM OF LAW) IN SOPPOET OF paves pradtoy, Clark of Court
PeRtieNee /PIAUMI EFS Motiow FOR _ATEARRARY RESTFAWWE
OedeR AND PRELIAIAKEY (ISWETION

State want at he ase

 

Thes 1S a@n @mersecey Pebttion Challusing Aelertlon becavse
oF daaser Posed to Peti£iones Skyler 7 Rice 6y Jae CourDdD-17
Pandemic, Petrtianes Pleads thet T4S Court hag subject makes Suisdicd iia,
Oves this cabe Porsveant to Atticle 1,& 7, C12 of the Vartedl States |
Constitwlian SvsPension tlavse; the Due Process Clavses of the Ff le,
And Kourteenth Amendments to the United States CoaSh bution’

Ab Os.c, BIBB| Kedem( qeestion)y 26 VS.C.SILSI (Ail WES Act)? and
IB US.C.$ 204) habeas cotpus), Petiteoner Cegvests a Tro Fes pis
That Bespordents release him or his dwn [ecog 2ance for
ve Pencdency gt hig CTinsnel PCaCeeA/ 2 gS. Petitioner CS Seeks yg
OF en tote ‘a euthes OF tue formst GQ Wht af he
Peleocee ene 0 pons (22s fond ent-/DefFerdonts fo
‘ Yr ate PR coubiwary Pb fle
STmde that his ContHaued clelentlen Vidla tes the De
FCF cnrel For teenth Mmerelten, ts. °

beay Cet Pug

A

immaed,'a t ely (lease

Aes / tt MeaSeles on the
Places s Clause of the

, Shitenent or Fe ts
As shcted | ce — |
A ‘ ‘ 7
Plas L o) x, L the declarations soba tfeS with S£bis M8t en, rhe
: eFee9CF 4S Confanedl! at Phe Nelr's County a.
f ‘ ve 7 ~ cf On
OF A CaatrNed Svéstiuce Charges The
ce :
(neleclg ing hea th Cand, LY that Pose Co Si
2S of healfh arf 1
‘S 47 @8meat/<¢
Petitiner at « hi+e
Seetal Aistenctng
ASeasSd Couid-/g,

Posse< ae

_ Plalahi fe has

S444 cont Lr

Mie due to tye Covid-1? Purdon preg et

Gad Aas hgPertersian, bolt oF Lhieh Ping et

C fisk 6S feafh Faw 442 CaSennutre Cao bel

Te Inn Attar are bcsfey 2 Ee)

. | / Se PLotecti 4% measures GIR ExXCeediagl, VEE,

ry Nat impossible of the Wartrhs Covcnt Dat} toh we oe
4 Val Pe Pet fone Share s

toilets, Sinks , Phene S, Showess, Cats ha Coumenrnal SPacey, ard ig Sn
Llese ¢endact With the Manag dtdhes AekatrneeS earcel OLNeers
 

 

Case 4:20-cv-01354 Document1 Filed on 04/15/20 in TXSD Page 2 of 6

Soc. dwtrceus oF six Feef nwld be Mnpossible at Me MHasl3 Cowte
NAV. This Concescton Suppers the. Gerclustan et avlHyle chcfors
Cad Public health @¥¢ts that “Me ently viable Public hte| Hh Chetesy
aVe;lable ts Tes fe. mitts octton tee The Publte heal fh recon ndad7%,

'S fo Chleace all Peolle With Cisk Facto ls fran Costedy sven
the heistered cisk do fae hea / fn ond Sefer} ,

ACSome pot
PoWWT #4 4

THE PLAT FE (6 ENTITLED Fo JA_TEMPOLALY

REsTRAIDIWG CLDER AnD A PLE Limi yyyney FN IVACT IOV
— MO /

 

_ | ;
olen nn MS Whether a Pasty is entitled Le «a, teuPorary (Stlralnsg
ro re ‘
~ Pre Fenera thy CensideC Secvete,| faelo re
‘Nera, the balance of hacdlstuias'' Lekveen
the MESS, Grd the fblic ead efesd ,

Slent of Fats ot.ton.

MINOSS ba Sunction, Cot hs
Vhedther the fey will suf£er (0a Pa Cable
the Patbes, the likeli haod of SuCcess on

Cach ef JIhese. Factors. Lauocs the
A.D eee eacagce HAem

Petitronel ic fikelu two ek Phefience Mle farable Indu Cy alsent an
Injuaction boln ta the Ferm of less ot health are! M42, and in the
form of @n invasion of his Constiodsional Tis hte

4. Loss oy ec (Lh av LSSe Fionn CoviD-19
The oA-Soing COVID-I9 Pandemic Cleates aq high resk that abse,# an
Inyuaction by ths Court+, PEM 4 on et will Suffer iffapstfable harn sn Lhe

folm oF less of health of life aS a feSult OF Contractias
the Covin-!4 uicus.

On Moved AZ,ACAG, the. Centers fof Dis ease Contrl ancl Pe. Ver ton (cde)
AClenawledaed that Colcectiara/! bad deferdeonr facts/dhi

Challeages for Centrol of COIp-19 FreasmrsS8len Greag Carcefated /
UCtained PefsoaS, StafF, aid vistors,” Tatean GU lance en Mere 9 err enk
at Carona Uirug Disease Zol4 (Covipn-)¢\ fn Cortectere/ Gael Detenthy,

Fee ‘ttle, Cente.

ron ut “ CS for orbease Contre) (Mas, d3, 2020) Ahps Pw. cde goy/
OVOAaAUI TUS 2019-—-Ne@ov/ Commonly: Coffectlen cdhetepfya, Lid ANCL = Co
detentianhtml. Herein after” v n detention Lg @ = corr

el “Present Vaique

eche, /
CN Goilence 3/23/zoren" Specify We, Hh “ue
Noted! Y, L Man ( ; a . a ‘7° € Cie
ja 4 CCfentign Condslhys S CTeel ighi de .
detainees, these. inclede : 4 C Aig CA eof VS ke of clan » er fo

low Copacity foc Patrenrd volume,

‘cheng On-Site Medeca / Staff Ag hly Cong fr
° c hi

aF mos} fat'enfs yo leave the face by, wad Mine eh, 4
Cf (nlaed | Persons 4 CXC efCi'se eftect ue disease ae : Og
> SOC te 1s tenclag Qael flee very. head -ash lag) . CRA 9
Thoveah! the Enc hac recommended fulelic hee [Lt idance fo C le-ferts

. v v : ‘
SeclitieS and thegh the Harris Comty Sati r : “

hes t acleedf pa flemerted
Measures olesisnecl to prevent <Pread of the sease ,

FvaCvate SPace, insuft;
faviroments, inabi lida

oF t NCalcefated / de
Measles Ce.g.

AA 3S LE 'c fen f

these PLERSU fee

rs
   

 

AR Caskeayety-chasw Pisdantn erreasn he sentrksd PAgl Sach Mot
Petdcaner Wi Contract COVID-19. As Prisan oftichals ake beghaly fo
fecoanize afound tre Covatty, euen the Post StYlasent frecavtlanac
MéasuseS — Short of Ihaiting dttatned population ikselfyrShmply Cannot

Protect dedatneoe from the extremely high (isk oF Contracting thls unigve
orcl deadly Aisease . For Cxample. on Aprr) 1, 20 Lo, the k/ hers “Sloan

Sell ComPlexs chief Phasrcian acknowledged Het “infectisns ate
Soactrea"™ despite the facil rty's “follows 9 lenters foc Disease Contro/ cad
Prevention 4viacliaes and having routed MountansS Protect our Pattensls 7
Mitanda Bruent, Cargna vires SPfead at Pieesrs zslerd 6 a Poblic Hea) Ma Disaster’

Says Sail's Fop Decto fl | The Gvarecdtan pr! 4, 202.0 ), AHPS 2H/ ld Wy, Fhe gurdhlea.can/
W-news/ 2o20/ aPr/ 07/ (ike cS + 16 laad-3 aid Cofone v/s pus ~ Pblve -healt4- disaster

Deliliener Ts 37 sears oF age aad Suifecs Com the Gllowlas Cond HH fans ,
all mMos-+ all of Which Place Aim at an sacreased’ (sk of cife ovtcane Fon

Contiacths the Cavipueld virus s ASkna, hygerteasion , PTSD, Depression,
AtCottne and opted addiCtHor,

See Centers far Disease Control, Gols at Atraher B'ck. fur Severe aes (Bene, 2020),
Nikpss//Wul. Cdc, y00/ Ce roaavitys | 2019 - Cou / Need — extra PrecavNonS/FCL2PS — at ~ Aighes—
Tsk html (ating thet “Peaple of all ageS With uaderlulag medical Cordilmas are at
Wiahes isk Suc Sevete TMlaess, PoSticularly IE the Underlving Medlcal Condi tians

Afe Mot Wa Contsalled” S, Additbanally, Respondents have confined PEt +key

in A eaulfomernt Where ne Sheres toilets, Shab, Phones, arc ShoweS, eats meals
in Communal ShaceS, adits tn Close contact U'th the Maay Prfher delarneesS,

oStices, orcl vistors. Petitioners snvoluntery interaction wrth pulportedly
ASIMMomatc guards Who Potede SHIETS js also a S/ galficant Lacterto exposure,

These cre. mony of the cordi tas tret tuecpe hag iclent/Ged as being AVA evlary
Heely ty tacrease CaviD-14 thusmisssarS in detetinn fucthli4fes. Ede Svidence
O3/2zalzor0. For these Ceasers the Pe4itrmecs ConPlaement af Lhe Aatlis Lount
Seil Cerders him substantalha I‘kely to Coaftact Covtp-19 anel his severe 7
health CandttsoaS ferder him Substartra lly Meels to Suifer Cferarcble hann ef

death ag a fesvlt,
a. Violation of Constitutional Rights _

Petitioners FID Amendment Clata tnasers a thadlas thet the Phiorer
Will guffes ifrepacable harm Sbsent an Tayuvact'or. Petitioner alleges that

tA SubjecHas him to detentan Condftiaas thot amount % Praishmendt aid

that fatl Lg ensule bis Softly and health ResPosderts ale Srbsechig hia to

a SubsterHal pisle af S2ElousS harm “A violatiag of His Cights Undes fhe

Due fraxess Clavse, The alleged vio leotran oF a Coastitotionn! Right s

suttre eat for & Court lo Fud ‘paper bE oe eg Coe street Ui Cesington- Fasehe
Ucban Cy, 60v., 305 Fi3d S46, S79 Ga. cis toot) Cong Connection Dictrrg, Ca, V, Rero, 1$9
Kid 291,20 Grr cir 1998). See «/s0 Rihehart Vi See, SOT fred. Apps, S10, SVY 64 Cor 201g)
[Su estf thet elle att ors of Contmuvay vialattyn of € 5 th Arneadued RS Ars Wovlel
L oes a < i (lepare ble hem) Petitions @3 Mikely to Sreceed on the rents

3 » Grad? @ ‘
oe Os Odin ont Close. Mitchell % Cvome, 74% Fizd B64, BOG Gad cit lagy)
When - “alleged deprivation of & Caash i totieral Right &s i nvel ved, most CONtES held

ther no Soyther Shewiay of sre parable iagucg #8 fecessatga fs

RB Likelihood of Success on the Merits

 

Pekiiionec 1s Heely to succeed on the mesits oS Ais Claim that Ais
Conti nved he Lertion clust ac, fle Covid-l1 Fandemte vivlates Als Ars ELL,

Amendment lh Aneadnert to the United States Cansttetron

The D 9 ss Clavce of the Fi ‘ -
Corbrle the government From oepnvasy % Pessoa oF fi Fe, le berty, oS PRPS Ss
Lsithout uo process OF law, VS COAS+, Amend, V, The Pletect on aPPlresS to “44

 
 

 

‘Pecease witew-He50,Dedusertes, Pietlop Qala 8/20 i RED DARE MeoLue Duro ce
Clause. Prohibits the Government ftom Im PashaS fotivre cack covel are/
Unusval Puntshmert ane Cantlnement Carol l£haonS an Aan - Convie

Otainees. See Be/l// Vl, Ws/ fish, YY/ US S20,
447 C979 Under the Ove Process Clause g delanee

Cor Wan adfud/ceff/en of
Claim ts Gaaylzed Vader

$35, 97 S.Ct, /86/, CO L.Ed, 2

fing Hot be Pva bS hea!
2 guile” This ¥gfe of F:¥T4 sive
fhe Same fUbre as C47 AY AA eiglren? Cla/ing brow bd
4 A tsoners,” Villegas Ve Netrpelrhan Government of Vash ville, J
565 (64 chr. 2012

709 Fi3f SE

. N. Etghth Aredmet Claus fequire a Stew leg oF dell irate *.
indi Berence , See Famer V Bren nan, S11 OS 826,836 , M4s.ct, IT7¢E, 122,
b.€d 238 ON (444), hich has bolh an obietfibe and a S

Y6yective CG
Villesas Vi Metro, Got, o€ Nashville, 109 ad S63, 568, Cyt.

+h Cir cD Ciths
atNison WV. Ash, $39 Fisd SIO, $/¢ (bt clr. 2008).
1. Obsectwe Contonent

The obieckive. CaomPonent is Sathsfrecf by showlrs that, “absent fevsenable
Precautions, an Inmate is exPased +e a SUbStantial Ciclke uf Soertous harman.” Richko Vs

Weune cta., B19 F3d 907, 916, Gth Cir, Dale) Listings Anich V. Ohta Dep't. of Rehab. Com, 52)
Fed. Apex. 354, 361 Luts cir. 212d, A Staerwetized Tsk ig a Svubesteratal Fisk,
As Yhe Svrereme Court e@xPladaael stn Helling V. Mclean ey,
OSS cvleD agreeing that ¢

clson enuth orittes May Not be deliberately ind) Ferend
fe an Inmates Curteat health Problems bul may tgnele a condition of

Confinement Wek Ie sure of Very lykely 46 Cause Serious pees
and Needless Suffering the ref Weele oc Ménsh oF weal,” Sag Oe 756,
SS, IL S.c+, 2475, las Led: Ad Aa (aga). “The Eighth Anonduert Prolecte

aA9Gatnst+ Fotore vacwn to inmates 1s Not a fovel POPES A on, 1d,

“T+ World be. odd +5 deny 42 Mijvuattion to cnmetes Who Plata!
Provect an

Unsafe, Is fe —threatenlag Condition ra their Prison on Vhe
Around that nothina yet had happened to them."/f, The Cver-g/lowln o
AumMbet ef CovidD-lT outoreaks In PCisens and detent, py faci ttres,
dese Le a Tanae o& Precautionary MeaSwes, demoastvates that Phe rick
OF a CUVIN-I9 wvtkeecle in Resfoadent'S Tach(ity tgs SIgGA TET C ant By
the time « case fg contdmed, ie Will almost Ce Hedaly, be '28 late fo
Protect Pebitioners Constitutional Cr ghts , Petitioner, Sa le,

3 Qs he
femains detnined is theretofe e@xPSed fo a SvbStansal isk of Serious
harm.

od. Su 3 ective_ Capon ent

The svybjective ComfPanert i's denonstredted by Shewhag thet “AS the
oOTFicial belng Sued Subsectively Percetved facts from which to jafes
a SvbStantial Tish te the Prisonelfa\ the ofSehal did San feel
dtaw taference, oad (3) the official then disfesgarded that Pisle."'
a\y F.iBa at “1S-lb Covdas Router V, Cty, OF Sag ‘aqw, 749 3d G37,
UY bs (644 Cir. 2OIY) "Because Jovernment¢ oFSicials do not feods'ly ad ar; f
the. Sobjective. Comfonenkt of this test tk may be demosslrateyY in
the usual Ways, includiag inference Crom Citumsfanfice/ euisence.*
Rechko, BIA Crs at Alb Citing Dominguez Vv. Cal. Med, SerTus., SES F.3d
S43, 550 Gt clr. ~00e9). Addihioaally “a Sact-flades may Conclude theta
Prigon OFTical Raew oF ao Substantial Msk Fram the Very Fact that the
Fisk Was obvious.” Farmer, SI} OS. at 942, Rightly sot the above
Gnalusis Pertaining to the fisk of iffeparabte iahvey FerealS that the
Mbestantal ask to Gelitioner is Obvievs, Farmer, S// us. at #2,

Tn Naht eS PeltHtonersS underlying health conditions, he *s 207 ensured

anything Clase -to “reasonable soSety” Farmer, Si Urs. at BUY, The only
Peasonable TestonSe_ lay, Respondent ts the (Cleoce of Petttiones! any
Other CesPonse demorStrates a distegard of the Specific, sevefe, and
life-threatening Msle to Petitionefl Frem Covid-14,

“We heve great

 

 

 
 

 

 

 

Case 4:20-cv-01354 Document1 Filed on 04/15/20 in TXSD, Page 5 of 6
Kon the Same feasons, fetltloners Cortlaved detention Connet
“Peasonabla Ce\ate te any lesttimeaerte goverasend Purpose. Bell Vu
Wolfish, 441 L.6. 620, 6386-34, 19 S.c4. [86l, 60 Ltd 2d 447 0771)
fholdfaa that Pretrial detention Not Teasoncble (elated fo a
leaktimate Saovetment PurPese ost be Canstdered Purtshmevt
Gnd there force Cortraecu to the FIFTH KBrendmeat ).» Peki-Honrt freed
Sigatficant Sesk. of ceath due tw Covid-14. Accocding 15 “PS
Contmved detention «at the Haris County Jor) 1S both
Unrelated and contmey to the goverment Pwpese of carrying
Out Whs Criminal Proceedinas. The Probability of Success tiost
mMugt be dAemonsthrated’ ts Unavetsely Propel tional to the amoun+y oF
iffeparaeble ia§ucu the Movants wr suffers absent the Stay,
Nectheagst Ohio Coalition Soc VwomeleSS aad Sefutce Employees tatem, Union,
Local 1144, 467 3d at looy Gth Gir. Q2@b). Srven the risk and Seer ty

of i(teparable hacm to Pekitioner ond the Weight oF Pyelic hea/th
Cutdence Indicat'ng Please 2S the only Seasonable oPtion undes
the. facts Pelibioner hag met his burden with Sespects fo the
Merits of his Clatm, As @Plabned above, Pebtioner has Sheen

o LSeelihoocd of SvceceSS ba the merits of his action/Claim
that atven the ewtteordtnara Nature oF Me CoviDld Pandemic,

No Set of Possible Conditions af Continement Wevid be

Lv rchent to Protect Ws FCPfth Amendment rights. Release
from CLustedy CePrcesentsS the agnly adequate Temedy in this

Case€,and teis Within this CourtS broad @ruitable Powel +o gaat
tL, see Swann V. Charlotte -—Mecklen burg Bd. of ELUC., FOQeS. 1, 1S -/6,

ON S.CL. IDET, 2B Led. Dd SEY (197/) force a Paht and a VUlolation
have. been Shown: the Stope of a districk Courts eguitab/e ‘Poewels
do Comedy Past wrergs ts broad, tes breadth end Flex/6///ty
are invrarent in CGvitalole Vemebies.").

3. Qoal fred \amuat ty

Qualified Tmamuonlsty is unawmilable as a aesense im Cases seeklrg
in\uoactive Seliech, S@e Pearson V. Callahan, 555 US. 225, AYA,

lla S.ch @08, Ta Ligd Ak SLS (007) Choting Het qualified Namua.'y
deCease 18 NOt avarlable in “Gots agatast individuals Where Majunehve
Telier ts SovShtia odditton to wc tnSheod of danages*\)$ Harlow U.
Fitegesedrd: 4ST US. CO, BOG, 102 3.Ch. 2727, 73 Led. Ad 396 Ci48ay
(desecilras Qualified immunity as “lamunitg Fret Sorts for damages"),
Because. Ped ioner hece Seeks only aeclar tal y ancl in juactive
feliet, qualified Paqapons ty does not apPPlye>

C. Balance oF Fquities and Public Tatecest

When \ne sovernament offosesS tHe iSSuance of A temporary FeStralaing onder
the Sinal two factofs - The Balance oF Equit/es ead The Public Interest —
Merae, becawe “the Sovetnments interest is he Public taterest,”

Dorsulng America’s Sreatness V. Fed. Clectlon Comm'n, 831 F.3d Seo, Sila,

4aS ws. App. Bc. 3) Moc. che. Bord (Cisag Nken V. MHoidef, SS US. WS, IBS,
IQA S.ck. 1744, 17B L.€d. ad SSO (Ac0FD),

The Public taterest Favors Petitioner's Telease because oF the Psk
that Petitioners ConstitutHonal Ciahts Will be deeriued absent an
fadunchton. “ Ee is alwaysy Sn the Public Materest to Prevent the
Violation of & Party's Consttdutional Mights." GEV Lounge tne. Y.
Mich. Ligves Control Comm,, BS F.2d 1071, 1079, Gta Cr 1494).

A ddSttonally, Pelitrisners Telease Will Ploteck Pul\We heal4é. Biven
the highly vausua( aad Unique CircumStanc@s Posed by the COVid-\4
Virus Pandemic fad ensuing Crisis, “the Conatiaved Qetentien of
Aaing cr Ti dekalneos does lot Seme the Public's Catetest,'!
Basank , AOL US DISt. LEXIS $3141, ZoZO WL 1481502, at b! See also
Reeihat Vi U.S. Dum. and CuSteoms enforcement, S27 Ov. iSYUL rece No, S(-U

 
 

 

- Case 4: -cv-01354 Dacument 1 Filed on 04/15/20 in TXSD Page 6 of 6
CO. al. at. AYU, 2O2ON\. “ine. design and oPeredien o d¢hentton
setinaS Promotes the SPreed of Cammunicahbie dtseales

“ Sveh ag
COVIN~NGT*)! Cecdsiio V. BRacr, CV-A0-CoboS-TIH, a0r0 VS Hist.

LEX S S44 as (6.9. Cal. POON, frovecting Sublhe Health and Sefely rx

In the Public interest. See Neainast Vi Bd. oF Trustees, S46 Hd
SSS, 57a (Gtr Chr, 2.003) (TecognTesa g Prbblic Nealth ane Safety as
lestti mate. govetament late rests).

The Pubiic interest aad balance

Court Peotect Petithaners Canstitutianal Peahts and the Prblie
health over tne Contlave-sl enforcement oF «a celentian

Provision that, a5 applled to Peltoner, is vaconstitutenal, The.
Cemaining factors Counsel Qtankins Petitioner (Cellef

ef equities demand thet the

POINT 2.

THe PLAINTIFF / PETITIONER. SHOULD NoT BE
REQUIRED TO POST SECURITY

‘ Usualla a littaaat whe oblaiag intertm Iadsunctive felie®
1S GSked to Past Secustt4 » Role 65 (cs, Fed. Ri Civ. BR Hovevet, the
VlaaARSF is an indlaent PAsener and fs Unable to Past Security.
Tee Coult has aiscretion to excuse an *uamrelished ltgent fiom
Posting SecoyrMu. Elltott vu Kiesewetter, 96 F3d 47, 60 Ba Ge. \aie\
Cstebing tet dist(tct couses hove SiscreHon Yo Waive the bord Segutrement
Contuined Tr Role 69 (C\ of the Fedetal Roles oF Ciull Pecedure
TE “tye belence of the eavidileg Wergns ove tWhelamgly vn farof oF
tne Patty seeking the Mjunctioan" )y Moltan Co. V, Eagle -P:Yeher
Eadustores, Onc., SS Fe3d NTL, ITE Gh COR IGASN. FA Yew of the
Serious Medical dornaer Confronting the Plahatiffh the court

Should Arant the TeltefF Texvestent withevt Leguing tne Posting
o& Securit.

CONCLUSION

Because all
injunctive.
Motion foc
rmmedtate

Fackets Welah in favar of tssulag eMergency
Telieh, Pest oner Pras tWiS Court GRANT his
TemPorafu Lestrainaing Ofdref - Ordering PeMtione ris
Telease From Respondents Custody,

O4/11] 2020 Skyler I: Cee

Sleuler Thames Rhee H#olgaseYy! 7
Harriss County Wall - SH]

I7Tvo Galeer StL.
ltoucton. TX TF7OOR
